Citation Nr: 0410173	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-14 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from January 1975 to October 1977.

This appeal arises from a May 2002 rating decision of the Wichita, 
Kansas Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file and ensure that all notice 
and development obligations have been satisfied in accordance with 
the provisions of 38 C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  The veteran should receive specific 
notice as to the type of evidence necessary to substantiate his 
claim and the division of responsibilities between the veteran and 
VA in obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As part of the notice required under the 
new law, the RO should ask the veteran to provide information 
regarding all medical treatment for the disability at issue that 
has not already been made part of the record.  The RO should 
assist the veteran in obtaining all relevant evidence that is not 
already of record to include all current records from the Wichita 
VA medical center.  If records sought are not obtained, the RO 
should notify the veteran of the records that were not obtained, 
explain the efforts taken to obtain them, and describe further 
action to be taken.  Once obtained, all records must be 
permanently associated with the claims folder.

2.  The RO should contact the National Personnel Records Center 
and request all service personnel records relating to the 
veteran's January 1975 to October 1977 period of active service.  
Once obtained, all records must be permanently associated with the 
claims folder. 

3.  Following completion of the above development, the veteran 
should be scheduled for a VA examination by an examiner who has 
not previously examined him.  The claims folder must be made 
available to the examiner for review prior to the examination and 
all necessary testing should be accomplished.  A detailed history 
of the veteran's exposure to acoustic trauma, both during and 
following service, should compiled and included in the report of 
examination.  Based on a review of the entire record and the 
current examination, the examiner should render an opinion as to 
whether it is at least as likely as not that bilateral tinnitus is 
related to acoustic trauma suffered during the veteran's military 
service.  All factors upon which the medical opinion is based must 
be set forth for the record.

4.  When the above development has been completed and the RO has 
complied with the notice and duty to assist provisions of 38 
C.F.R. § 3.159, to include the appropriate time period for receipt 
of additional information or evidence, the RO should review the 
expanded record and re-adjudicate the issue on appeal.  If any 
benefit sought remains denied, a supplemental statement of the 
case (SSOC) should be issued and the veteran should be afforded an 
opportunity to respond before the case is returned to the Board 
for further appellate review.  The SSOC must contain notice of all 
relevant actions taken on the claim, including a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issue currently on appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  Additionally, if the veteran does 
not appear for a scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 (2003).  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





